1.) Order unanimously modified in accordance with memorandum and, as modified, affirmed, without costs. Memorandum: Plaintiff is the owner of accounts receivable purchased from the trustee in bankruptcy of E. W. Edwards & Son, Inc. It commenced this action for breach of contract and conversion alleging that *853defendant, Computerized Recovery Systems, Inc., wrongfully retains funds collected and belonging to plaintiff in excess of agreed upon collection fees. Defendant has counterclaimed for fees allegedly due it as the result of payments made directly to plaintiff’s assignor and others as the result of defendant’s collection efforts. Special Term correctly denied summary judgment motions made by both parties, dismissed the third cause of action against defendant Friedler, the attorney for defendant Computerized Recovery Systems, Inc., and denied the motion to join Rosoff as a party defendant. We modify the order to dismiss also the fourth and fifth causes of action alleged in the amended complaint and to dismiss the amended complaint as to all the individual defendants. The pleadings do not state facts alleging causes of action against the individual defendants (see Melnick v Sable, 11 AD2d 1075, and cases cited therein), and the fifth cause of action merely states additional damages to those sought in the first and second causes of action. Issues almost identical to those considered here were ruled upon by us in a prior appeal between some of these same parties in Two Clinton Sq. Corp. v Rosoff (59 AD2d 651). The motions made by the parties are denied. (Appeals from order of Onondaga Supreme Court—summary judgment). Present—Marsh, P. J., Simons, Dillon, Hancock, Jr., and Denman, JJ.